DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 07/13/2021.
Claims 1-30 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application No. 16/931,520 filed 07/17/2020, which claims priority from U.S. Provisional Patent Application No. 62/876,559 filed 07/19/2019.  The parent application and the provisional application provide sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112(a) or pre-AIA  35 U.S.C §112, first paragraph.  Therefore, the effective filing date of this application is 07/19/2019.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 07/13/2021 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is included with this Office action.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed with one or more processors, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for generating and managing archived data is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-10 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 11, claim 11 recites a system comprising at least one memory and one or more processors (i.e., hardware component(s) (see Specification, [0050]-[0051])), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 11 reciting a method/technique for generating and managing archived data is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 11 as well as its dependent claims 12-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recites a method comprising a series of steps performed with one or more processors, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 15 reciting a method/technique for management and retrieval of archived data is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-26 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 27, claim 27 recites a system comprising at least one memory and one or more processors (i.e., hardware component(s) (see Specification, [0050]-[0051])), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 27 reciting a method/technique for generating and managing archived data is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 27 as well as its dependent claims 28-30 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7-19 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 11-17 and 22-29 of U.S. Patent No. 11,080,233. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 4, 7, 11-17 and 22-29 of the earlier patent teach and suggest all limitations of claims 1, 3-5, 7-19 and 23-30 of this instance application except the earlier parent recites “a first set of files” (see Claim 1) in general while the instant application recited “a first set of files” of/for “a software build job or a software release”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a set of files for being archived as a set of files related to a software build job or software release as suggested by claim 12 of the earlier parent, which specifies that the set of files are related to a development process.
In particular, the mapping of the rejection is as follows:
Instant Application
Patent No. 11,080,233
A method for generating and managing archived data, the method comprising:
A method for generating and managing archived data, the method comprising:
receiving, by one or more processors of a computing device, an archive request from an entity device, the archive request including an indication of a software build job or a software release;
receiving, by one or more processors of a computing device, an archive request from an entity device, the archive request including an indication of a first set of files;


identifying, by the one or more  processors, the first set of files based on the indication;

generating, by the one or more processors, archive information based on the first set of files;
initiating, by the one or more processors, storage of archive information at a first storage location, the archive information based on the software build job or the software release;
initiating, by the one or more processors, storage of archive information at a first storage location managed by an archival storage coordinator, the first storage location distinct from the entity device and the computing device;
initiating, by the one or more processors, transmission of an archive bundle comprising a first set of files of the software build job or the software release to an archival storage location for storage, the archival storage location distinct from the first storage location;
initiating, by the one or more processors, transmission of a single coherent archive bundle comprising a first set of files to an archival storage location managed by an archival storage provider, the archival storage location distinct from the entity device, the computing device, and the first storage location;
receiving, by the one or more processors, storage confirmation information from the archival storage location, the storage confirmation information including an archive identifier (ID) corresponding to the first set of files stored at the archival storage location; and
receiving, by the one or more processors, storage confirmation information from the archival storage location, the storage confirmation information including an archive identifier (ID) corresponding to the first set of files stored at the archival storage location; and
updating, by the one or more processors, the archive information at the first storage location to include the archive ID.
updating, by the one or more processors, the archive information at the first storage location based on the archive ID.


Similarly,
	Claims 4-5 		rejected by		Claim 3  
	Claims 7-8		rejected by		Claim 4
	Claims 9-10		rejected by		Claim 7
	Claims 11-12		rejected by		Claim 11
	Claim 13		rejected by		Claim 12
	Claim 14		rejected by		Claim 13
	Claim 15		rejected by		Claim 14
	Claim 16		rejected by		Claim 15
	Claim 17		rejected by		Claim 16
	Claim 18		rejected by		Claim 17
	Claim 19		rejected by		Claim 14
	Claims 23-30		rejected by		Claim 22-29 	respectively.

Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0001] of the Specification, U.S. Patent Application No. 16/931,520 has been patented, its information should be supplemented with its patent information (e.g., Patent No.).

Appropriate correction is required.

Allowable Subject Matter

There is no prior art rejection of claims 1-30.

The following is a statement of reasons for the indication of allowable subject matter:  

The present invention is directed to a method/system for generating and managing archived data, which includes (1) an archive process comprising: receiving an archive request including an indication of a software build job or a software release (i.e., a first set of files) from an entity device, generating archive information based on the first set of files, storing the archive information at a first storage location and transmitting the first set of files to an archive storage location; and (2) retrieval process comprising: receiving an retrieval request from an entity device, retrieving archive information from the first storage location based on the retrieval request, sending a request to the archive storage location to retrieve the first set of files based on the archive information, storing the first set of files at a second storage location and notifying the entity device about the availability of the first set of file at the second storage location.
 The closest prior art of record, Davis et al. (U.S. Publication No. 2010/0257140) teaches an archiving and retrieval system (see Abstract), which provides a gateway interface as an interface between a customer and the archival and retrieval system to receive requests from the customer to archive selected files at the archival and retrieval system and/or retrieve selected archived files from the archival and retrieval system (see [0024]-[0025]), wherein the gateway interface collects metadata for all files to be archived, packages metadata and data/files being archived in an ArchiveDataBundle, and sends the ArchiveDataBundle to the archive facility (see [0026], [0031]-[0032]).  The gateway interface also manages a copy of metadata and archived files at its local cache and uses its local cache to service retrieval requests if the requested data/files are available (see [0031] and [0033]-[0034]).

However, Davis et al. fails to anticipate or render obvious the recited features of receiving, by the one or more processors, storage confirmation information from the archival storage location, the storage confirmation information including an archive identifier (ID) corresponding to the first set of file storage at the archive storage location, AND updating, by the one or more processors, the archive information at the first storage location to include the archive ID, as similarly presented in independent claims 1 and 11.  

In addition, Davis et al. fail to anticipate or render obvious the recited features of receiving a retrieval request from an entity device, the retrieval request including an indication of an archive bundle to be retrieved from an archival storage location, the archive bundle comprising a first set of files of a software build job or a software release; accessing archive information stored at the first storage location, the archive information corresponding  to the software build job or the software release, AND initiating transmission of a request to the archival storage location, the request comprising an archive ID included in the archive information, as similarly presented in independent claims 15 and 27.
 


















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164